Title: To Alexander Hamilton from David Porter, [7 November 1792]
From: Porter, David
To: Hamilton, Alexander


[November 7, 1792. “I am now obliged to report Mr. James Forbes, third mate, to your notice for the following reasons: 1 Neglect of duty—2 Slanderous reproach on Authority—3 Ill treatment to the men, the latter is designed to retard duty to answer private purposes in my opinion, besides his situation is generally such that renders him incapable of duty or trust which is occasioned by intemperance; those are what I alledge against him and for such have suspended him. I choose to do his duty myself as I have done before, rather than put up with him. I have coolly and deliberately considered on what I have here said, for some time past, and now transmit the same to your notice, and pray that he may not be ordered to this Cutter more.” Letter not found.]
